Citation Nr: 1233094	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for right trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Ken Martin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.  The Veteran served in the Republic of Vietnam from May 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran testified by videoconference before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is of record.

At the hearing, the Veteran's attorney submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence noted on the record.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  In May 2012, the Veteran's attorney submitted additional evidence to the Board without a waiver of initial RO consideration of the evidence.

Although the RO adjudicated the Veteran's claim without considering the threshold question of whether new and material evidence had been submitted to reopen the claim, the Board must determine on its own whether reopening is appropriate.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

During the pendency of this appeal, the Court issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court recognized that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the veteran had filed a claim for service connection for PTSD.  The evidence of record showed he had been diagnosed with other psychiatric disabilities, but VA considered only the claim of entitlement to service connection for PTSD without considering entitlement to service connection for any other diagnosed psychiatric disability.  The Court determined this was error. 

As part of its rationale for why this was error, the Court noted the policy of not requiring a pro se Veteran be subject to a strict pleading standard.  Clemons, 23 Vet. App. at 5 (citing to Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007)).  It stated that a pro se veteran would not have either the "legal or medical knowledge to narrow the universe of his claim or his current condition to [PTSD]."  Id. 

In the current case at hand, the Veteran has been represented by a private attorney since April 2008, who is well versed in veterans' law, and he has the legal understanding to narrow the Veteran's claim to entitlement to service connection for PTSD only.  In light of the pleadings presented the Board concludes that a claim for service connection for a psychiatric disability other than PTSD is not currently before the Board.  The Veteran's private attorney has clearly limited the claim to entitlement to service connection for PTSD.  See December 2008 Notice of Disagreement, February 2010 Substantive Appeal, May 2012 Travel Board hearing.  Nowhere in any of these documents does the Veteran's attorney raise the issue of service connection for a psychiatric disability other than PTSD.  As such, the Board has determined that the issue on appeal remains solely entitlement to service connection for PTSD.

A review of Virtual VA reveals no records relevant to this claim.

The claim of entitlement to service connection for right trigeminal neuralgia is REMANDED to the RO.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was denied in January 2004 rating decision.  The Veteran did not file a timely appeal.

2.  The evidence received since the January 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  Although the record includes a diagnosis of PTSD, the weight of the competent, persuasive medical evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final; new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.            38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present appeal, the Veteran was provided with a VCAA notification letter in October 2006.  It contained all of the notice required by Pelegrini, Dingess, and Kent, and was issued prior to the initial adjudication of the Veteran's claim.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment and personnel records are of record, as are treatment records from VA medical providers, and Social Security Administration records.  The Veteran has been afforded a VA examination of his PTSD.

The Board notes that, in May 2012, the Veteran's attorney submitted an earnings report without a waiver of initial RO consideration of that evidence.  38 C.F.R. §20.1304(c) indicates that submission of pertinent evidence after the last Supplemental Statement of the Case requires a waiver of initial RO consideration or should be referred to the agency of original jurisdiction for consideration.  Here, however, the Board finds that the May 2012 earnings report is not pertinent to the Veteran's claim for service connection.  Therefore, the Board finds that a remand for initial RO consideration of this evidence is unnecessary.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

As indicated above, the RO last denied the Veteran's claim for service connection for PTSD in January 2004.

The basis for the RO's January 2004 denial of the claim for service connection for PTSD was that the Veteran had not identified a stressor.  The Veteran was notified of the decision in a February 2004 letter, but he did not appeal.  Therefore, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Pertinent evidence added to the claims file since January 2004 stressor statements by the Veteran.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  At the time of the January 2004 rating decision, the Veteran had not submitted any information regarding a stressor.  The additionally received information includes stressor statements.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it raises the possibility of verifying a stressor.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for PTSD

At the outset, it is noted that the RO has essentially considered this matter on a de novo basis.  Appellant and his attorney discussed direct service connection at the hearing.  Thus, the Board may proceed to the merits without prejudice to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, personnel records, Social Security Administration records, and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran served in the Republic of Vietnam from May 1969 to July 1970, however, he was imprisoned for the majority of the month of February, and from March 1970 to July 1970, when he was thereafter separated from the military.  Review of the Veteran's service treatment records reflects that in May 1970, he was diagnosed with chronic, moderate passive-aggressive personality, manifested by immaturity, ego-centricity, and repetitive conflict with authority.  Service treatment records reflect that the Veteran had a long history of antisocial behavior prior to entering the Army.  Personnel records reveal that the Veteran also had a history of problematic behavior prior to serving in Vietnam.  At no time was PTSD diagnosed while on active duty.

Presently, the Veteran contends that he has PTSD as a result of his military service, in particular due to several stressors that he has recounted in various written statements and personal testimony.

There is medical evidence both supporting and contrary to his assertions that he has PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA treatment records reflect that the Veteran was diagnosed with PTSD in November 2009 by a VA staff psychiatrist.  She noted that the Veteran's primary stressor included beatings that he received while in the stockade, and being targeted by charges that were filed based on racial motivations.  The psychiatrist noted that the Veteran had no antisocial tendencies prior to serving in Vietnam.  She also noted that he had no legal difficulties before or after his combat duty.  The Veteran also reported to the psychiatrist that he experienced eight months of traumatic combat exposure prior to the court-martial, including witnessing the death of comrades, as  well as involvement in firefights and mortar attacks.  Based on these symptoms and experiences, the psychologist found that the Veteran was experiencing PTSD that could be attributed to his Vietnam War experience.

The Veteran was afforded a VA examination in December 2007.  The examining psychologist diagnosed the Veteran with alcohol dependence and cocaine dependence in full sustained remission, substance-induced mood disorder, and malingering.  The Veteran was found to not meet the DSM-IV criteria for a diagnosis of PTSD.  In this regard, the examiner found that the Veteran was cooperative, friendly, relaxed, and attentive.  His affect was normal, and he was smiling and laughing while talking about his reported traumatic event.  The Veteran reported his traumatic event was being stabbed in service.  While he previously reported being abused in the stockade was also a traumatic event, the Veteran did not mention it at the VA examination.  Psychological testing indicated that the Veteran was significantly exaggerating his symptoms and presenting himself in a negative manner.  As such, the testing was deemed to be invalid.  The examiner found that the Veteran did not meet the DSM-IV stressor criterion or the criteria for a diagnosis of PTSD.  The psychologist specifically noted that the Veteran told him that his pension payments "just ain't cutting it[, and he] need[ed] more money."

Other relevant evidence of record includes June and July 2007 records by a VA PTSD clinic, where the Veteran was allowed to participate in the 10-week PTSD Symptom Management clinic.  In July 2007, the Veteran was provided with a full evaluation.  The psychologist noted at the outset that the Veteran was a poor historian, and that she found numerous inconsistencies between his self-report and medical record.  The Veteran reported racial harassment and violence against him while in service, as well as seeing a close friend killed by a sniper and another friend blown up.  The psychologist conducting the assessment noted that on her review of prior treatment in 2003, the Veteran was only able to report one significant trauma (being locked up in the stockade), although he was questioned more than once for other traumas.  At that time, he also reported the only other trauma was non-specific of being in fear of being killed by anyone at any time while in a foreign country.  The Veteran was diagnosed with rule out PTSD and rule out malingering.

In this case, the Board finds that the December 2007 findings by the VA psychologist that the Veteran did not meet the full criteria for a PTSD diagnosis, the most probative medical opinion on this point.  This opinion is also supported by the findings of the VA psychologist in July 2007.  The December 2007 diagnosis was based upon full consideration of the Veteran's service and post-service records, as well as his own statements, and supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not he reviewed prior clinical records and other evidence).  It was also made in accordance with the criteria in the DSM-IV.  Thus, the Board accepts this opinion as probative evidence on the question of a current PTSD diagnosis.

In weighing the opinions of record, the Board finds the December 2007 VA opinion to be more probative than the evidence of record showing a diagnosis of PTSD, namely the November 2009 VA diagnosis.  First, the December 2007 opinion was provided after reviewing the complete record, including all the Veteran's medical records, stressor statements, service records, and service personnel records.  There is no indication that the VA staff psychiatrist reviewed the Veteran's record in 2009.  Hence, the probative value of her diagnosis of PTSD is diminished.  While the Board recognizes that a medical opinion may not be discounted solely because the examiner did not review the claims file, Nieves-Rodriguez, 22 Vet. App. at 304, here, as discussed in more detail below, the Board finds the Veteran to be severely lacking in credibility.  The December 2007 VA examiner noted the glaring inconsistencies of record in his report.  Notably, the July 2007 report by a treating VA psychologist (who also reviewed the Veteran's records) also noted these inconsistencies.  

In contrast, the staff psychiatrist who provided the November 2009 diagnosis reported that the Veteran had no antisocial tendencies prior to serving in Vietnam and that he had no legal difficulties before or after his combat duty.  This is inconsistent with the evidence of record.  Service personnel and treatment records specifically note that the Veteran had a history of antisocial tendencies prior to his service in the Army.  Further, the Veteran had a history of legal and behavior problems prior to the military and prior to deploying to Vietnam.  See Statement of Facts (noting that the Veteran was arrested twice when he was 17 years old for assault and unarmed robbery, and for being in a stolen car; indicating that the Veteran received two Article 15s for being absent without leave in February and April 1969).  Without reviewing the record, the VA staff psychiatrist failed to see the Veteran's inconsistent and unreliable statements, and therefore, failed to provide a competent diagnosis.

The Board also finds another significant issue with the VA staff psychiatrist's November 2009 diagnosis of PTSD.  The psychiatrist based her diagnosis on the Veteran's statements that he underwent severe and constant beatings while in the stockade.  The service treatment records reflect, however, that the Veteran was seen by medical staff on multiple occasions during his time in the stockade, but he was never seen for any injuries to his body noted to be from a beating.  See, e.g., service treatment records from March 1970 (noting small wound in foot after he hit his foot against barbed wire), March1970 (complaining of swelling in right foot after he dropped a water container on it), March 1970 (complaining of migraine headaches), April 1970 (requesting profile for foot, diagnosed with probable malingering), May 1970 (complaining of tooth ache), and June 1970 (complaining of pain in jaw).  On separation examination in May 1970, the Veteran reported several problems, but on further elaboration, they had nothing to do with his time in the stockade or any alleged injury during his time in the stockade.  The service treatment records contradict the findings of the VA staff psychiatrist, who may have come to a different conclusion if she were afforded the benefit of reviewing the record.

As such, in regard to the November 2009 diagnosis of PTSD, the Board finds that such diagnosis was based on history and symptomatology provided by the Veteran, which lack credibility.  As noted above, the psychiatrist found that a diagnosis of PTSD was met based on her determination that the Veteran witnessed the deaths of soldiers and underwent very stressing experiences in the stockade.  Significantly, however, the Board finds that none of these statements regarding undergoing such stressors was accurate.

In this regard, the Board finds the Veteran to be severely lacking in credibility.  In addition to the statements above regarding his time in the stockade, the Veteran has also claimed that he witnessed the deaths of soldiers and experienced rocket and mortar attacks.  In this regard, the Board notes, along with the VA psychologist who conducted the July 2007 PTSD assessment, that in prior VA treatment in 2003 (prior to the claim), the Veteran was only able to report one significant trauma (being locked up in the stockade), although questioned more than once for other traumas.  At that time, he also reported the only other trauma was non-specific of being in fear of being killed by anyone at any time while in a foreign country.  Therefore, his statements regarding his stressors have been very inconsistent.  Further, the Veteran has been found by at least one examiner to be malingering.  His psychological testing at his December 2007 VA examination revealed that he was severely exaggerating his symptoms and presenting a negative picture of himself.  He also admitted to the examining psychologist that his pension was not providing him with enough money, and he was looking to get more money from VA.

For the above-noted reasons, the Board finds that the Veteran severely lacks credibility.  The internal inconsistencies of record, as well as the psychometric findings of December 2007, raise grave questions about the credibility of the history provided to other psychiatric professionals when considering any suggestion that the appellant has PTSD due to his military service.

As a medical opinion (or in this case, an opinion relating to the existence of a diagnosis of PTSD, partly based on the Veteran's own assertions) can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, because that the Veteran clearly failed to provide his VA treating psychiatrist with an accurate stressor and symptomatology history, the Board cannot attach any significant probative value to any medical diagnosis of PTSD that is clearly based on an inaccurate history.

In short, the most persuasive medical opinion evidence weighs against the existence of a current diagnosis, and ultimately, the claim.

As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a present disability there can be no valid claim").

Finally, as for any direct assertions by the Veteran or his attorney, that the appellant meets the diagnostic criteria for PTSD, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his attorney are not shown to be other than laypersons without the appropriate medical training and expertise, none is competent to render a competent diagnosis of PTSD.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that a VA compensation and pension examination for neurological disorders is warranted.  The Veteran has not been provided with such an examination in relation to his claim of entitlement to service connection for right trigeminal neuralgia.

The evidence of record indicates that in service, the Veteran complained of tooth aches and jaw pain on several occasions.  See dental records; stockade service treatment records.  He alleges that these pains represent the onset of his current right trigeminal neuralgia disability.

The Veteran has alleged a continuity of symptomatology since service, but, on several occasions, he has also alleged that the symptoms started after service.  See, e.g., May 2005 VA otolaryngology consult report (complaining of right check pain for several months); June 2006 VA neurology outpatient note (stating pain started 20 years ago).  See also May 1970 separation examination and Report of Medical History noting no face or tooth pain.  The Veteran, however, has also noted that his pain will come and go over the course of months and years.  As such, further development is required to determine the etiology of this disability.

Under these circumstances, the Board finds that an examination and a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated records of treatment received by the Veteran for the disability at issue from the Tampa, Florida VA Medical Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination.  The entire claims file must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should offer a diagnosis for the Veteran's complaints of right-sided jaw pain, and discuss whether right trigeminal neuralgia represents the correct diagnosis.  Thereafter, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's disability had its onset in service or is otherwise medically related to the Veteran's complaints of tooth and jaw pain in service.

In rendering each requested opinion, the examiner should specifically consider the in- and post-service treatment records, as well as the Veteran's assertions of continuity of symptoms, if any.

A complete rationale for all conclusions reached must be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must so state and explain why speculation is required.

3.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim of service connection for right trigeminal neuralgia in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


